Citation Nr: 0419168	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-27 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for idiopathic asceptic 
necrosis of the hips with bilateral hip replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk


INTRODUCTION

The veteran was inducted into the Army in 1967.  He was 
discharged in April 1968 with nine months and 29 days of 
service.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veteran Affairs Los Angeles, California 
Regional Office (RO), which denied service connection for 
idiopathic asceptic necrosis of the hips with bilateral hip 
replacement.  

The veteran was scheduled for a travel Board hearing on June 
8, 2004.  He failed to report.  


FINDINGS OF FACT

There is no probative medical evidence which relates the 
veteran's idiopathic asceptic necrosis of the hips with 
bilateral hip replacement to service or to any incident 
thereof. 


CONCLUSION OF LAW

Idiopathic asceptic necrosis of the hips with bilateral hip 
replacement was not incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Requirements

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In an August 2002 
letter, VA informed the veteran of what the evidence must 
show to establish entitlement to service connected 
compensation benefits.  In that letter, the veteran was 
informed by VA that VA was responsible for getting his 
service medical records, employment records, and records from 
other Federal agencies.  VA told the veteran that it was his 
responsibility to inform VA of any other relevant records 
that he knew of that would help adjudicate his claim.  

The veteran also received a letter in October 2002.  In this 
letter, VA reiterated their responsibilities to the veteran, 
such as getting medical records, employment records, and 
records from any Federal agencies.  VA also told the veteran 
of his responsibility to inform VA of any records he wanted 
them to procure.  The veteran was informed by VA that it was 
his ultimate responsibility to make sure that VA received the 
records.  

In light of the foregoing, the Board finds that the RO's 
notice letters in August 2002 and October 2002 comply with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to the August 2002 and October 2002 VA notices.  
Throughout the appeal process, VA has made reasonable efforts 
to obtain relevant records identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's service medical records and has made attempts to 
obtain records from the Medical Center Ind. Group.  However, 
these attempts were unsuccessful and the veteran was notified 
of such.  The veteran has not identified any other evidence 
pertinent to this claim that is not already of record.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  As such, the veteran is not prejudiced by an 
adjudication of his claims at this juncture.

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The veteran claims that service connection is warranted for 
idiopathic asceptic necrosis of the hips with bilateral hip 
replacement.  In this regard, he asserts that his current 
bilateral hip disorder is related to either falling and 
injuring his hips in service or that it is due to being 
prescribed steroids to treat a skin rash in service.  

In support of his claim, the veteran has submitted clinical 
records from the VAMC in Long Beach, California dated in 
September 1979 which shows that he underwent left hip surgery 
due to left avacular necrosis of the left hip.

He also submitted a June 2002 report from Honesto C. Pascual, 
M.D.  Dr. Pascual reported that the veteran gave a history of 
falling twice while serving in the United States Armed Forces 
in 1967 and that he apparently injured his hips.  He stated 
that the veteran related that about seven years later, he was 
diagnosed to have aseptic necrosis of both hips which 
resulted in him undergoing surgical hip replacements on both 
hips:  four times in the left and two times in the right.  
Dr. Pascual then stated that the veteran is presently 
suffering from chronic intractable pain in both hips.  He 
opined that it was possible that the injuries he sustained 
previously had contributed to the veteran's bilateral hip 
problems.  

Also of record is an October 2002 report from Thomas M. 
Barrett, MD.  Dr. Barrett states that "injury to the hip can 
cause asceptic necrosis of the hip", but that, "the degree 
of trauma and the timing of the trauma is unknown".  He 
opined that "if [the veteran] sustained injuries to his hip 
while on active duty, it cannot be said that this was not the 
cause of his bilateral aseptic neurosis".  An October 2002 
report from Irwin Arluk, M.D. repeats Dr. Barrett's report 
exactly.  

The Board finds that the opinions of record are not probative 
to the veteran's claim, as they are based on an inaccurate or 
unsubstantiated factual premise.  The physician's opinions 
are based on the veteran's reported history of sustaining 
injuries to the hips while in service; however, the Board 
notes that a review of the service medical records does not 
show that the veteran sustained an injury to his hips while 
in service.  Additionally, his service medical records are 
negative for any complaints or findings pertaining to his 
hips.  In fact, his March 1968 discharge examination report 
reveals that his lower extremities were normal.

The veteran's alternative theory is that his idiopathic 
asceptic necrosis of the hips with bilateral hip replacement 
is due to being prescribed steroids in service for treatment 
of a skin rash.  A review of the March 1968 discharge 
examination report reveals that the veteran reported having 
tinea pedis; however, there is no evidence that he was 
prescribed steroids to treat such condition.  Irrespective of 
whether he was treated with steroids, the veteran, as a 
layperson, is not competent to comment on issues involving 
medical causation or a medical diagnosis.  Consequently, his 
assertions that his bilateral hip condition is due to taking 
steroids in service lack probative value.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993), Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In sum, there is no probative medical evidence showing that 
the veteran's current bilateral hip condition was incurred in 
active military service or that it is related to any incident 
of service.  Consequently, the Board must find that the 
preponderance of evidence is against the claim; the benefit-
of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for idiopathic asceptic necrosis of the 
hips with bilateral hip replacement is denied.  



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



